Title: [Diary entry: 9 August 1786]
From: Washington, George
To: 

Wednesday 9th. Mercury at 74 in the Morning—81 at Noon and 79 at Night. Wind Southerly—Morning a little lowering but clear afterwards till about 3 oclock when a cloud in the So. West produced a pretty heavy shower of rain attended with a good deal of wind in a short space. In the Night it again rained. Began to sow Wheat at the Ferry and in the Neck yesterday—at the first in the cut on the flat adjoining the drilled Corn and at the other in the cut on the river. Finished cleaning two stacks of wheat which had been tread out at Muddy hole. Each measured 24 bushels of light wheat weighing only  lbs. pr. Bushel.